DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Claims 1-10, 14, 16, and 19 have been cancelled. Claims 11-13 and 20 have been amended; and claims 21-31 have been newly added as requested in the amendment filed on November 2, 2021. Following the amendment, claims 11-13, 15, 17-18, and 20-31 are pending in the instant application and are under examination in the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As currently amended, Claims 11-13, 15, 17-18, and 20-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As currently amended, Claim 11 recites functional language, “the modification identification differentiating between cysteine modified with dimethyl fumarate, a cysteine 
Claim 30 recites “preparing methyl ester derivatives”, which is a process within the claimed process, but it does not recite any active method steps.  Without recitation of active steps it is unclear what activities are encompassed within “preparing”, and it is unclear how the scope of this claim differs from the parent.  This affects depending claim 31.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As newly amended, claim 11-13, 15, 17-18, and 20-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception abstract idea without significantly more. The claim(s) recite: the analysis leads to “identifying” one or more particular peptides as modified peptides in digested proteins”, “identifying” a modification of each identified modified peptide,  “identifying” a modification site on each identified modified peptide; and “quantification” of a total level of succination. These judicial exception are not integrated into a practical application because the steps/elements, recited in addition to the judicial exception itself, do not apply, rely upon or use the judicial exception in a manner that imposes a meaningful limit (see the considerations set forth in the 2019 PEG and MPEP 
	The instant claims are directed to methods which are one of the statutory categories of invention (STEP 1: YES).
	As amended claims 11 and 22 recite “identifying” and claim 23 recites “quantification”.  These claims recite abstract idea judicial exceptions that are set forth as enumerated concepts in the 2019 PEG. Specifically, Claim 11 recites the MS analysis technique “identifying” modified peptides and “identifying” a modification of each peptide. Claims 22 and 23 are appended onto the method of Claim 11 by “further” language.  Claim 22 recites “identifying” a modification site and Claim 23 recites “quantification” of a total level of succination.  There are no method steps for “identifying” – it reads upon the analysis of mass spectrometry data - therefore the claim reads solely upon mental processes that can be performed either in the practitioner’s head, or by use of a generic computer (see PEG II.C.i).  Similarly, there are no method steps for quantifying, therefore Claim 23 reads upon the mathematical concept of “quantification” itself (see PEG II.A.iii).  
	“Identifying” of Claim 22 is analogous to claims that were deemed ineligible in Electric Power Group, LLC v. Alstom, S.A, which were directed to collecting information and analyzing it, wherein the analysis was recited at a high level of generality such that it could practically be performed in the human mind.  In the instant case, the claims recite mass spectrometry analysis at a high level of generality.  The courts also deemed “identifying head shape” as a process that can be practically performed in the human mind In re Brown.  (Berkheimer Memo III.A.2). 

	Claims 22 and 23 do not recite steps/elements in addition to the judicial exception recited. Therefore, the abstract ideas are not integrated into practical application of the judicial exception. Claim 11 also presents no improvement in the technological field; no particular treatment or prophylaxis; does not require a specific machine beyond the known mass spectrometer; does not confer a particular transformation but rather amounts to data collection and analysis that is appended to a field of use – succination (STEP2B: NO).
	The specification itself provides evidence that identifying modified peptides and identifying the modifications were known in the art prior to filing and quantification of succination was known in the art prior to filing (see paragraphs [0023]-[0027], [0031] and [0044]-[0045]).  Additionally, the Blewett et al. prior art of record teaches the additional steps of: isolating peripheral blood mononuclear cells of the sample; lysing the cells; enzymatically digesting the proteins in the lysate; and analyzing the digested proteins according to a mass spectrometry analysis technique (claim 11), were all known in the art prior to filing.
	Therefore the steps/elements recited in addition to the judicial exception(s) do not add significantly more than the judicial exception itself.  (STEP 2B: NO). 
	For all of these reasons, the preponderance of evidence suggests that the claims are directed to non-eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As currently amended, Claims 11-16, 19-20, 22-24, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blewett et al., 2016 (cited as prior art on pg. 5 of the Specification and the IDS dated 6/24/2020).
In Remarks filed November 2, 2021, Applicant traverses the rejection on the grounds that “The IA-alkyne probe used by Blewett is a broad spectrum cysteine reactive probe …the methods … react the unmodified cysteines of the sample and indirectly infer cysteine modification of the other, non-tagged peptides.  Blewett fails to teach or suggest identifying the particular modified peptides of the sample. Rather, the method of Blewett identifies the unmodified peptides …and then indirectly infers modification of all of the other [peptides].”
This is not persuasive because, in this case, identifying and inferring are essentially the same action both taking place in the mind of the practitioner.  The method of the instant claims has open-ended language (“comprising”) that does not exclude further steps.
Furthermore, the method of Blewett contacts T cells with either dimethyl fumarate (DMF) or monomethyl fumarate (MMF) (figure 1A) before digesting cells (pg. 10 last paragraph and pg. 11 first sentence) and analyzing by mass spectrometry analysis (pg. 11, second to last paragraph).  Blewett identify the specific proteins that have cysteines modified by DMF and those with cysteines modified by MMF; therefore, the analysis does “differentiate” between the newly added claim 22.  Supplementary figure S3 demonstrates succination saturates over five replicates, thereby teaching quantification of total succination in the sample, as required by newly added claim 23.  The method of Blewett utilizes liquid chromatography tandem mass spectrometry (pg. 11, last sentence of first paragraph).  Therefore the method of the reference anticipates newly added claim 24.
Since it is well-established that MMF is the hydrolyzed product of DMF (Blewett pg. 2, last sentence of first full paragraph), then the samples contacted with MMF read upon “hydrolyzing a portion of the sample” and, without actively stated method steps, reads upon “preparing” methyl ester derivatives of the hydrolyzed portion.  Therefore, the reference teaches newly added claims 28 and 30. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 18 stand as rejected under 35 U.S.C. 103 as being unpatentable over Blewett et al., Science Signaling, 9(445), published 2016 Sep 13 (cited above). 
Applicant has presented no specific traverse of this rejection therefore it is maintained for reasons of record. 

Newly added Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Blewett et al., Science Signaling, 9(445), published 2016 Sep 13 (cited above).
The specification as filed teaches the different methods of mass spectrometry are interchangeable “art recognized equivalents” (see paragraphs [0022] through [0027]).  Since each are presented as different embodiments then the mass spectrometry of Blewett “performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification” (MPEP 2183(A)) . See Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d claims 25-27 are obvious variants of the method disclosed in Blewett. 

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649